NUMBER 13-10-00153-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                          IN RE PLAYBOY ENTERPRISES, INC.


             On Petition for Writ of Mandamus and/or Prohibition
            and Emergency Motion for Temporary Relief and Stay.


                                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Rodriguez
                   Per Curiam Memorandum Opinion1

        Relator, Playboy Enterprises, Inc., filed a “Petition for Writ of Mandamus and/or

Prohibition” and an “Emergency Motion for Temporary Relief and Stay” in the above cause

on March 30, 2010. The Court, having examined and fully considered the petition for writ

of mandamus and/or prohibition, and the emergency motion for temporary relief and stay,



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
is of the opinion that relator has not shown itself entitled to the relief sought. Accordingly,

the petition for writ of mandamus and emergency motion for temporary relief and stay are

DENIED. See TEX . R. APP. P. 52.8(a).

                                                                 PER CURIAM

Delivered and filed the
31st day of March, 2010.




                                              2